UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedFebruary 29, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-31343 GLOBAL EARTH ENERGY, INC. (Exact name of small business issuer as specified in its charter) Nevada 36-4567500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 534 Delaware Avenue, Suite 412 Buffalo, New York 14202 (Address of principal executive offices) (Zip Code) (910) 616-0077 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes T No 0 State the number of shares outstanding of each of the issuer’s classes of common equity, as ofApril 7, 2008: 24,584,571 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 7 Item 3. Controls and Procedures 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Submission of Matters to a Vote of Security Holders. 9 Item 5. Other Information. 9 Item 6. Exhibits 9 SIGNATURES PART I - FINANCIAL INFORMATION Item 1.Financial Statements GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York FINANCIAL REPORTS AT FEBRUARY 29, 2008 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York TABLE OF CONTENTS Consolidated Balance Sheets at February 29, 2008 (Unaudited) and August 31, 2007 1 Consolidated Statements of Operations for the Three and Six Months Ended February 29, 2008 and February 28, 2007 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended February 29, 2008 and February 28, 2007 (Unaudited)3 Notes to Consolidated Financial Statements 4-6 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York CONSOLIDATED BALANCE SHEETS (Unaudited) February 29, August 31, 2008 2007 ASSETS Current Assets Cash and Cash Equivalents $ 15,748 $ 197,593 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ 27,060 $ 21,861 Accrued Expenses 29,450 35,829 Accrued Compensation - Directors 638,830 511,833 Due to Directors 281,690 319,224 Total Liabilities 977,030 888,747 Stockholders' Deficit Common Stock :$.001 Par; 800,000,000 Shares Authorized; 26,462,569and 23,191,637 Issued, and 23,462,569 and 20,191,637 Outstanding, respectively 26,463 20,191 Common Stock, Class B:$.001 Par; 50,000,000 Shares Authorized; -0- Issued and Outstanding — — Preferred Stock, Class A:$.001 Par; 1,000,000 Shares Authorized; 66,000 and 100,000 Issued and Outstanding, respectively 66 66 Preferred Stock, Class B:$.001 Par; 5,000,000 Shares Authorized; 1,000,000 Issued and Outstanding 1,000 1,000 Preferred Stock, Class C:$.001 Par; 15,000,000 Shares Authorized;-0- Issued and Outstanding — — Preferred Stock, Class D:$.001 Par;13,000,000 Shares Authorized;-0- Issued and Outstanding — — Additional Paid-In Capital 4,251,340 4,103,631 Accumulated Deficit (5,237,151 ) (4,813,042 ) Treasury Stock – 3,000,000 Shares at $.001 Par (3,000 ) (3,000 ) Total Stockholders' Deficit (961,282 ) (691,154 ) Total Liabilities and Stockholders' Deficit $ 15,748 $ 197,593 The accompanying notes are an integral part of these financial statements. 1 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended February 29, February 28, February 29, February 28, 2008 2007 2008 2007 Revenues, Net $ — $ — $ — $ — Cost of Goods Sold — Gross Profit — Expenses Consulting Fees 147,500 55,000 300,000 110,000 General and Administrative 30,963 58,834 87,812 93,110 Interest Expense 18,434 12,250 36,297 23,770 Total Expenses 196,897 126,084 424,109 226,880 Loss from Operations Before Provision for Taxes (196,897 ) (122,084 ) (424,109 ) (226,880 ) Provision for Taxes — Net Loss for the Period $ (196,897 ) $ (122,084 ) $ (424,109 ) $ (226,880 ) Weighted Average Number of Common Shares Outstanding - Basic 23,448,791 6,224,470 22,995,087 3,338,078 Diluted 26,448,791 6,224,470 25,995,087 3,338,078 Net Loss Per Common Share - Basic $ (0.01 ) $ (0.02 ) $ (0.02 ) $ (0.07 ) Diluted $ (0.01 ) $ (0.02 ) $ (0.02 ) $ (0.07 ) The accompanying notes are an integral part of these financial statements. 2 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended February 29 and February 28, 2008 2007 Cash Flows from Operating Activities Net Loss $ (424,109 ) $ (226,880 ) Non-Cash Adjustments: Interest on Directors/Stockholder Loans 36,297 23,770 Changes in Assets and Liabilities: Accounts Payable 5,199 (3,479 ) Accrued Expenses (6,379 ) (10,675 ) Accrued Compensation - Directors 126,997 –– Net Cash Flows from Operating Activities (261,995 ) (217,264 ) Cash Flows from Investing Activities Loan Advance –– (50,000 ) Cash Flows from Financing Activities Cash Proceeds from Issuance of Regulation S Shares 153,982 203,552 Advances from (Repayment to)Directors - Net (73,832 ) 66,802 Net Cash Flows from Financing Activities 80,150 270,354 Net Change in Cash and Cash Equivalents (181,845 ) 3,090 Cash and Cash Equivalents - Beginning of Period 197,593 — Cash and Cash Equivalents - End of Period $ 15,748 $ 3,090 Supplemental Disclosures Interest Paid $ — $ — Income Taxes Paid $ — $ — The accompanying notes are an integral part of these financial statements. 3 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE A – Basis of Presentation The condensed consolidated financial statements of Global Earth Energy, Inc. (the “Company”) included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in conjunction with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.These condensed consolidated financial statements should be read in conjunction with the annual audited financial statements and the notes thereto included in the Company’s registration statement on Form 10-KSB, and other reports filed with the SEC. The accompanying unaudited interim financial statements reflect all adjustments of a normal and recurring nature which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows of the Company for the interim periods presented.The results of operations for these periods are not necessarily comparable to, or indicative of, results of any other interim period or for the fiscal year taken as a whole.Certain information that is not required for interim financial reporting purposes has been omitted. The Company has changed its primary business objective from advisory services to the biodiesel production industry.Consequently, the Company changed their name on February 5, 2008 to Global Earth Energy, Inc. Principles of Consolidation The consolidated financial statements include the accounts of Global Earth Energy, Inc., and its wholly owned subsidiary, Knightbridge Corp. (the “Company”).All significant intercompany balances have been eliminated in consolidation. Reclassifications Certain amounts in the prior year consolidated financial statements have been reclassified to conform with current year presentation.The reclassifications made to the prior year have no impact on the net income (loss), or overall presentation of the consolidated financial statements. NOTE B – Going Concern The Company’s financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has reported recurring losses from operations.As a result, there is an accumulated deficit of $5,237,151 at February 29, 2008. The Company’s continued existence is dependent upon its ability to raise capital or acquire a marketable company.The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. 4 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTEC – Recently Issued Accounting Standards In February 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 155, “Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statement No. 133 and 140” (“SFAS 155”).SFAS 155 resolves issues addressed in Statement 133 Implementation Issue No. D1, “Application of Statement 133 to Beneficial Interest in Securitized Financial Assets.”SFAS 155 is effective for all financial instruments acquired or issued after the beginning of the first fiscal year that begins after September 15, 2006.As such, the Company is required to adopt these provisions at the beginning of the fiscal year ended August 31, 2008.The Company is currently evaluating the impact of SFAS 155 on its consolidated financial instruments. In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140” (“SFAS 156”).SFAS 156 amends FASB Statement No. 140 with respect to the accounting for separately recognized servicing assets and servicing liabilities.SFAS 156 requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practical.SFAS 156 is effective as of the beginning of the first fiscal year that begins after September 15, 2006.As such, the Company is required to adopt these provisions at the beginning of the fiscal year ended August 31, 2008.The Company is currently evaluating the impact of SFAS 156 on its consolidated financial statements. In June 2006, the FASB issued FIN 48, Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement No. 109. This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements.This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006. As such, the Company is required to adopt these provisions at the beginning of the fiscal year ended August, 2007. The Company is currently evaluating the impact of adopting FIN 48 on its consolidated financial statements. In September 2006, SEC Staff Accounting Bulletin No. 108 (“SAB 108”) was issued to provide guidance on Quantifying Financial Statement Misstatements. SAB 108 addresses how the effects of prior-year uncorrected misstatements should be considered when quantifying misstatements in current-year financial statements. The SAB 108 requires registrants to quantify misstatements using both the balance sheet and income statement approaches and to evaluate whether either approach results in quantifying an error that is material in light of relevant quantitative and qualitative factors. When the effect of initial adoption is determined to be material, the SAB 108 allows registrants to record that effect as a cumulative-effect adjustment to beginning-of-year retained earnings. SAB 108 is effective for fiscal years ending after November 15, 2006 and early application is encouraged for any interim period of the first fiscal year ending after that date.The Company will adopt SAB 108 in August, 2007 and is currently evaluating the impact of adopting SAB 108 on its consolidated financial statements. 5 GLOBAL EARTH ENERGY, INC. (FORMERLY KNOWN AS GLOBAL WATAIRE INC.) (A NEVADA CORPORATION) Buffalo, New York NOTES
